550 So. 2d 565 (1989)
Howard E. BRANDENBURG, Appellant,
v.
Bettye J. BRANDENBURG, Appellee.
No. 89-1614.
District Court of Appeal of Florida, Fourth District.
November 1, 1989.
*566 Peggy Rowe-Linn of Peggy Rowe-Linn, P.A., West Palm Beach, for appellant.
No appearance for appellee.
DELL, Judge.
In Brandenburg v. Brandenburg, 425 So. 2d 25 (Fla. 4th DCA 1982), this court, among other things, affirmed that part of the final judgment of dissolution which required the husband to pay the wife's medical and dental expenses including prescriptions, drugs and medications and limited the husband's liability to those expenses that are reasonable and necessary. We find no error in the trial court's conclusion that appellant is liable for reasonable and necessary expenses incurred for prescriptions, drugs and medications, whether prescribed or not. We disagree with appellant's argument that the amount of his liability for such expenses should be limited by a dollar amount. The term "reasonable and necessary" and the retention of jurisdiction by the trial court provides an adequate limitation of those expenses and a forum for relief for either of the parties should the circumstances require.
Accordingly, we affirm on the authority of Thompson v. Thompson, 325 So. 2d 480 (Fla. 4th DCA 1975) and Brandenburg v. Brandenburg. We recognize that this decision conflicts with Miller v. Miller, 466 So. 2d 356 (Fla. 5th DCA 1985); Richards v. Richards, 477 So. 2d 620 (Fla. 5th DCA 1985); Jones v. Jones, 493 So. 2d 19 (Fla. 5th DCA 1986); Perez v. Perez, 539 So. 2d 1178 (Fla. 1st DCA 1989).
AFFIRMED.
LETTS, J., concurs.
WARNER, J., concurs in result only.